Case 1:17-cv-04275-RPK-RML Document 274-4 Filed 07/01/20 Page 1 of 3 PageID #: 6717




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE
    NEW JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY
    AND CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND
    CASUALTY INSURANCE COMPANY, AND NORTHBROOK INDEMNITY
    COMPANY,
                                                Plaintiffs,
               -against-
    ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV,
    ALEXANDER BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV,
    TATYANA FEDEROV, OLGA GINDINOVA, JANE GOMBERG, NAUM
    GOMBERG, ANNA GORBACHEVA, LENNY KAGAN, ALBERT KHAIMOV,                             17-CV-4275
    MURDAKHAY       KHAIMOV,    YEFIM     KLIKSHTEYN,    ZLATISLAV                    (RPK)(RML)
    KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY MILLER, EDWARD
    MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR SARNOV, BRUNO                        [PROPOSED]
    SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED ORTHOPEDIC                         JUDGMENT
    SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE MEDICAL
    SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY INC.,
    BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC.,
    EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL
    MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL
    SUPPLY INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC.,
    ORION SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE
    MEDICAL SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART
    CHOICE MEDICAL SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE
    PRODUCTS, INC., WELL CARE MEDICAL EQUIPMENT LLC, XVV, INC.,
    IGAL BLANTZ, GALA TRADING INC., IG&NAT SERVICES, INC., JOHN
    DOES 1 THROUGH 20 AND ABC CORPORATIONS 1 THROUGH 20,

                                                Defendants.

          This action having been commenced on July 19, 2017 by the filing of the Summons and

   Complaint, which was properly served on each of Defendants Artur Avetisyan, Alexandra

   Matlyuk, Gregory Miller, Almatcare Medical Supply Inc., AVA Custom Supply, Inc., Daily

   Medical Equipment Distribution Center, Inc., and IG & NAT Services, Inc., proof of service having

   been filed, Defaulted Defendants having failed to answer the Complaint, Plaintiffs having moved



                                                  1
                                                                                           Exhibit 1
Case 1:17-cv-04275-RPK-RML Document 274-4 Filed 07/01/20 Page 2 of 3 PageID #: 6718




   for Default Judgment on July 1, 2020, and the Plaintiffs having established that Defaulted

   Defendants are liable to Plaintiffs for damages in the amounts set forth below;

           IT IS HEREBY ORDERED, ADJUDGED AND DECREED: that judgment is entered

   in favor of Plaintiffs:

           (1)         against Defendant Arthur Avetisyan, jointly and severally and inclusive of treble

                       damages under the RICO Act, in the amount of $ 19,337.93, which includes

                       prejudgment interest of $1,479.89 at the rate of 9% per annum;

           (2)         against Defendant Alexandra Matlyuk, jointly and severally and inclusive of

                       treble damages under the RICO Act, in the amount of $101,427.61, which

                       includes prejudgment interest of $5,091.61 at the rate of 9% per annum;

           (3)         against Defendant Gregory Miller, jointly and severally and inclusive of treble

                       damages under the RICO Act, in the amount of $2,751,920.64, which includes

                       prejudgment interest of $367,849.62 at the rate of 9% per annum;

           (4)         against Defendant Almatcare Medical Supply, Inc. in the amount of

                       $37,884.80, which includes prejudgment interest of $5,248.81 at the rate of

                       9% per annum;

           (5)         against Defendant AVA Custom Supply, Inc. in the amount of $7,882.33,

                       which includes prejudgment interest of $1,557.95 at the rate of 9% per annum;

           (6)         against Defendant Daily Medical Equipment Distribution Center, Inc. in the

                       amount of $1,162,539.9, which includes prejudgment interest of $367,849.62 at

                       the rate of 9% per annum; and

           (7)         against IG & NAT Services, Inc., jointly and severally, inclusive of treble

                       damages under the RICO Act, and exclusive of any set-offs, in the amount of



                                                     2
                                                                                               Exhibit 1
Case 1:17-cv-04275-RPK-RML Document 274-4 Filed 07/01/20 Page 3 of 3 PageID #: 6719




                   $403,793.99, which includes prejudgment interest of $71,950.27 at the rate of

                   9% per annum.



   Dated: Brooklyn, New York
          __________________, 2020

                                                    _______________________
                                                    U.S.D.J. Rachel P. Kovner



   This document was entered on the docket on ___________________, 2020.




                                               3
                                                                                       Exhibit 1
